11TH COURT OF APPEALS
                                       EASTLAND, TEXAS
                                          JUDGMENT

In the interest of R.C., a child,               * From the 326th District
                                                  Court of Taylor County,
                                                 Trial Court No. 7944-CX.

No. 11-16-00023-CV                              * July 14, 2016

                                                * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)



       This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the order
of the trial court is in all things affirmed.